UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4408



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL ERIC HOPKINS, a/k/a Fat Daddy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CR-94-297)


Submitted:   November 22, 2000            Decided:   February 7, 2001


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gwendlyne Young Smalls, Winnsboro, South Carolina, for Appellant.
J. Rene Josey, United States Attorney, Mark C. Moore, Assistant
United States Attorney, Ann Agnew Cupp, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Eric Hopkins appeals from the revocation of his super-

vised release and the imposition of a three-year prison term. Hop-

kins contends that insufficient evidence supported the revocation

of his supervised release, because the evidence presented consisted

of unreliable hearsay.   Finding sufficient evidence to support the

revocation, we affirm.

     A revocation hearing is not a part of a criminal prosecution

and the full panoply of rights due a defendant under the Federal

Rules of Evidence does not apply.    See Morrissey v. Brewer, 408

U.S. 471, 489 (1972).    Thus, hearsay testimony is admissible so

long as it is reliable. See Fed. R. Evid. 1101(d)(3); United States

v. McCallum, 677 F.2d 1024, 1026 (4th Cir. 1982) (permitting

“demonstrably reliable” hearsay). Our review of the record reveals

that the hearsay was sufficiently reliable to support the district

court’s decision to revoke supervised release.

     Accordingly, we affirm the revocation of Hopkins’ supervised

release.   We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2